DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3, 5-6, 8, 10-12, 15-16, 18, 22-23, 26-27 and 29 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Wang et al US Patent Application  No.:( US 2021/0219254 A1) hereinafter referred as Wang.
For claim 1, Edge discloses a method for determining a position of a user equipment (UE) performed by the UE, the method comprising: 
receiving from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmitting to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20). However, Edge disclose all the subject matter of the claimed invention with the exemption of the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 1.
Wang from the same or analogous art teaches the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0010], lines 8-10), wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs (paragraph [0010], lines 10-23); determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0005], lines 1-8) and (paragraph [0053], lines 1-4)-(paragraph [0056], lines 1-2) and the assistance data for the plurality of the gNBs (paragraph [0087], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs can be modify/implemented by combining the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Wang, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 3, Edge discloses the method, further comprising: generating downlink reference signals measurements for downlink reference signals received from the plurality of gNBs  (paragraph [0055], lines 15-19); wherein determining the position of the UE is further based on the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs (paragraph [0081], lines 23-30).  
For claim 5, Edge discloses the method, further comprising:  Qualcomm Ref. No. 190324 76 transmitting to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the assistance data for the plurality of gNBs in response to the request for location (paragraph [0090], lines 1-12).
For claim 6, Edge discloses a user equipment (UE) configured for determining a position of the UE, the method comprising: 
a transceiver configured to communicate with gNBs (1604, 1606 fig 17); 
at least one memory (1614 fig 17); and
 at least one processor coupled to the transceiver and the at least one memory, the at least one processor configured to:
 receive via the transceiver from a serving gNBs assistance data for a plurality of gNBs, which includes the serving gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmit via the transceiver to the plurality of gNBs uplink reference signals (paragraph [0130], lines 13-20); 
receive via the transceiver from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs (paragraph [0163], lines 21-34). However, Edge disclose all the subject matter of the claimed invention with the exemption of the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as recited in claim 6.
Wang from the same or analogous art teaches the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0010], lines 8-10), wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs (paragraph [0010], lines 10-23); determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0005], lines 1-8) and (paragraph [0053], lines 1-4)-(paragraph [0056], lines 1-2) and the assistance data for the plurality of the gNBs (paragraph [0087], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs can be modify/implemented by combining the receiving from the serving gNBs uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNBs received the uplink reference signal measurements for other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Wang, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better quality communication.
For claim 8, Edge discloses the UE, wherein the at least one processor is further configured to: generate downlink reference signals measurements for downlink reference signals received from the plurality of gNBs via the transceiver (paragraph [0055], lines 15-19); wherein the at least one processor is configured to determine the position of the UE based further on the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs  (paragraph [0081], lines 23-30).  
For claim 10, Edge discloses the UE,  wherein the at least one processor is further configured to: transmit via the transceiver to the serving gNBs a request for location; wherein the serving gNBs generates and transmits to the UE the assistance data for the plurality of gNBs in response to the request for location (paragraph [0090], lines 1-12).   
For claim 11, Edge discloses a method for determining a position of a user equipment (UE) performed by a serving gNBs for the UE, the method comprising: 
receiving a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determining a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 sending a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generating assistance data for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21); 
transmitting the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receiving an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18); 
generating an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14); and 
transmitting the location information to the other entity (paragraph [0169], lines 1-12). However, Edge disclose all the subject matter of the claimed invention with the exemption of the receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generating location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 11.
Wang from the same or analogous art teaches the receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs (paragraph [0010], lines 8-10), wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs (paragraph [0010], lines 10-23); generating location information based on the uplink reference signal measurement from the serving gNB(paragraph [0005], lines 1-8) and (paragraph [0053], lines 1-4)-(paragraph [0056], lines 1-2)  and the one or more uplink reference signal measurements from the neighbor gNBs (paragraph [0087], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generating location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generating location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs , wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generating location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Wang, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better-quality communication.
For claim 12, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to the UE for determination of the position of the UE (paragraph [0081], lines 23-30).  .  
For claim 15, Edge discloses the method, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12).  
For claim 16, Edge discloses the method, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21)   and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 18, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 18.
Wang from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs (paragraphs [0053] and  [0112], lines 1-10) and (paragraph [0119], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs can be modify/implemented by combining the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Issakov, the motivation for the combination would be to use the location information determining the position of the UE by the serving node that will help the method/device to track the device more efficiently for a better communication.
For claim 22, Edge discloses a gNBs configured for determining a position of a user equipment (UE) comprising: 
 at least one external interface configured to communicate with the UE, with other gNBs and with entities in a wireless network (paragraph [0129], lines 1-4);
Qualcomm Ref. No. 190324 80 at least one memory; and at least one processor coupled to the at least one external interface and the at least one memory, the at least one processor configured to:
 receive a location request for the UE from another entity (paragraph [0134], lines 11-19);
 determine a plurality of neighbor gNBs (paragraph [0133], lines 11-17);
 send a request to each neighbor gNBs in the plurality of neighbor gNBs to increase downlink reference signal transmissions and to measure uplink reference signal transmissions from the UE (paragraph [0125], lines 16-22);
 generate assistance data (PRS) for the plurality of neighbor gNBs (10 fig. 7) (paragraph [0127], lines 10-21);
 transmit via the at least one external interface the assistance data for the plurality of neighbor gNBs to the UE (paragraph [0130], lines 13-20); 
receive via the at least one external interface an uplink reference signal transmission from the UE (paragraph [0160], lines 3-18);
 generate an uplink reference signal measurement for the uplink reference signal transmission (paragraph [0163], lines 6-14);  and 
transmit via the at least one external interface the location information to the other entity (paragraph [0169], lines 1-12).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the receiving  via the at least one external interface one or more uplink reference signal measurements for each neighbor gNB in the plurality of neighbor gNBs, wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generate location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs as recited in claim 22.
Wang from the same or analogous art teaches the receiving one or more uplink reference signal  measurements for each neighbor gNBs in the plurality of neighbor gNBs (paragraph [0010], lines 8-10), wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs (paragraph [0010], lines 10-23); generate location information based on the uplink reference signal measurement from the serving gNB (paragraph [0005], lines 1-8) and (paragraph [0053], lines 1-4)-(paragraph [0056], lines 1-2)  and the one or more uplink reference signal measurements from the neighbor gNBs (paragraph [0087], lines 1-8).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the receiving  via the at least one external interface one or more uplink reference signal measurements for each neighbor gNB in the plurality of neighbor gNBs, wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generate location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The receiving  via the at least one external interface one or more uplink reference signal measurements for each neighbor gNB in the plurality of neighbor gNBs, wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generate location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs can be modify/implemented by combining the receiving  via the at least one external interface one or more uplink reference signal measurements for each neighbor gNB in the plurality of neighbor gNBs, wherein the one or more uplink reference signal measurements are generated from uplink reference signal transmissions from the UE to the neighbor gNBs; generate location information based on the uplink reference signal measurement from the serving gNB and the one or more uplink reference signal measurements from the neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Wang, the motivation for the combination would be to use the position determination based on the uplink reference signal for each eNB. The reference signal transmitted by the UE in the uplink (UL) direction that is used by the BS to estimate the quality of the UL channel in both LTE and NR standards. Becoming the method/device more efficient and reliable for a better-quality communication.
For claim 23, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (paragraph [0055], lines 15-19) and the one or more uplink reference signal measurements from the neighbor gNBs (paragraph [0081], lines 23-30), and wherein the location measurement message is transmitted to the UE for determination of the position of the UE (paragraph [0083], lines 23-34). 
For claim 26, Edge discloses the gNBs, wherein the other entity is the UE and wherein the assistance data is generated and transmitted to the UE in response to the location request (paragraph [0090], lines 1-12). 
For claim 27, Edge discloses the gNBs, wherein the location information is a location measurement message that includes the uplink reference signal measurement from the serving gNBs (11 fig. 7) (paragraph [0115], lines 1-21) and the one or more uplink reference signal measurements from the neighbor gNBs, and wherein the location measurement message is transmitted to a network entity (14-16 fig. 7) (paragraph [0116], lines 1-6).  
For claim 29, Edge disclose all the subject matter of the claimed invention with the exemption of the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as recited in claim 29.
Wang from the same or analogous art teaches the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs (paragraphs [0053] and  [0112], lines 1-10) and (paragraph [0119], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs as taught by Wang into the positioning beacons with wireless backhaul of Edge.   
The generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs can be modify/implemented by combining the generating the location information comprises determining the position of the UE by the serving gNBs based on the uplink reference signal measurements measured by each of the plurality of neighbor gNBs with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the positioning beacons with wireless backhaul of Edge.  As disclosed in Wang, the motivation for the combination would be to use the location information determining the position of the UE by the serving node that will help the method/device to track the device more efficiently for a better communication. 
Claims 2, 7, 13 and 24 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Wang et al US Patent Application  No.:( US 2021/0219254 A1) hereinafter referred as Issakov, in further view of Issakov et al US Patent Application  No.:( US 9,078,145 B2)  hereinafter referred as Issakov.
For claim 2, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 2.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 7, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 7.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 13, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 13.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
For claim 24, Edge disclose all the subject matter of the claimed invention with the exemption of determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as recited in claim 24.
Issakov from the same or analogous art teaches the wherein determining the position for the UE uses Uplink Time Difference of Arrival (UTDOA) (Column 6, lines 22-31).Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA) as taught by Issakov into the positioning beacons with wireless backhaul of Edge.   
The determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  can be modify/implemented by combining the determination of the position for the UE uses Uplink Time Difference of Arrival (UTDOA)  with the device. This process is implemented as a hardware solution or as firmware solutions of Issakov into the positioning beacons with wireless backhaul of Edge. As disclosed in Issakov, the motivation for the combination would be to use the wireless location that is compared with the time difference of mobile phone signals.  It will help the system to localize the device faster and efficiently.
Claims 4, 9, 14 and 25 are rejected under 35 U.S.C. 103(a) as being un-patentable over Edge US Patent Application No.:( US 2015/0365790 A1) hereinafter referred as Edge, in view of Wang et al US Patent Application  No.:( US 2021/0219254 A1) hereinafter referred as Wang, in further view of Edge US Patent Application No.:( US 2019/0037338 A1) hereinafter referred as Edge.
For claim 4, Edge  teaches the determination of the position of the UE comprises determining a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 4.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data can be modify/implemented by combining the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and performing multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 9, Edge  teaches the position of the UE by being configured to: determine a round trip time (RTT) for each gNBs in the plurality of gNBs using the uplink reference signal measurements measured by each of the plurality of gNBs (paragraph [0108], lines 2-16). However, Edge  disclose all the subject matter of the claimed invention with the exemption of the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as recited in claim 9.
Edge from the same or analogous art teaches the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data (paragraph [0041], lines 16-22).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data can be modify/implemented by combining the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs ; and perform multilateration with the RTT for each gNBs and a location of each gNBs received in the assistance data with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 14, Edge teaches the determination of the transmitting downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 14.
Edge from the same or analogous art teaches the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions can be modify/implemented by combining the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
For claim 25, Edge teaches the determination of the transmission via the external interface downlink reference signals to be measured by the UE (paragraph [0108], lines 2-16).  However, Edge disclose all the subject matter of the claimed invention with the exemption of the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as recited in claim 25.
Edge from the same or analogous art teaches the  determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions (paragraph [0041], lines 16-22).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions as taught by Edge into the positioning beacons with wireless backhaul of Edge.   
The determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmission scan be modify/implemented by combining the determination of the position of the UE is performed by the UE using round trip time (RTT) for signals determined using the uplink reference signal measurements and downlink reference signals measurements measured by the UE from the downlink reference signal transmissions with the device. This process is implemented as a hardware solution or as firmware solutions of Edge into the positioning beacons with wireless backhaul of Edge.  As disclosed in Edge, the motivation for the combination would be to use the downlink reference signals measurements for the downlink reference signals received from the plurality of gNBs and performing multilateration with the RTT for each gNBs finding the position determination based on the downlink reference signal for each eNB, becoming the method/device more efficient and reliable for a better communication.
Allowable Subject Matter
Claims 17, 19-21, 28, 30-32 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20210341562-A1
ERNSTROM; Per
US-20210144612-A1
WEI; Yuxin
US-20210119698-A1
ATUNGSIRI; Samuel Asangbeng
US-10735159-82
Shao; Jiafeng

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642